Citation Nr: 0842251	
Decision Date: 12/09/08    Archive Date: 12/17/08

DOCKET NO.  06-10 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.B. Joyner, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 1975.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  

In September 2008, a Travel Board hearing before the 
undersigned Veterans Law Judge was held at the RO.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  The veteran did not engage in combat.

2.  There is no credible supporting evidence that the 
veteran's claimed in-service stressors occurred.

3.  The veteran does not have PTSD caused by any event that 
occurred in service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency 
in the timing or content of VCAA notice is harmless if the 
errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule); see also 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this case, in a letter dated in March 2004, issued prior 
to the decision on appeal, and in a November 2007 letter, the 
RO provided notice to the veteran regarding what information 
and evidence is needed to substantiate the claim for service 
connection, as well as what information and evidence must be 
submitted by the veteran, and what information and evidence 
will be obtained by VA.  The November 2007 letter, as well as 
a March 2006 letter, advised the veteran of the evidence 
needed to establish a disability rating and an effective 
date.  The claim was last readjudicated in August 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service treatment records, service personnel 
records, post-service medical records and examination 
reports, and hearing testimony.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The veteran has 
been an active participant in the claims process by providing 
statements regarding his claim as well as testimony and 
medical release forms.  Thus, the veteran was provided with a 
meaningful opportunity to participate in the claims process 
and have done so.  Any error in the sequence of events or 
content of the notice is not shown to have affected the 
essential fairness of the adjudication or to cause injury to 
the veteran.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); (2) a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor occurred.  
38 C.F.R. § 3.304(f) (2008).

If the evidence establishes that the veteran engaged in 
combat with the enemy, and the claimed stressor is related to 
that combat, the veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor in the 
absence of clear and convincing evidence to the contrary, 
provided that the claimed in-service stressor is consistent 
with the circumstances, conditions, or hardships of the 
veteran's service.  Id.; see Cohen v. Brown, 10 Vet. App. 128 
(1997).

If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f).

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends, in essence, that he had two stressors.  
First, he claims that on two separate occasions (once in 
September or November 1972 and another time in January or 
February 1973) while serving on active duty, his roommate, 
P., touched him inappropriately and tried to kiss him.  
Afterwards, he reportedly had nightmares and difficulty 
sleeping.  The veteran indicated that he was concerned that 
he was attracting homosexual men for some reason, so he went 
to the dispensary and was evaluated by a psychiatrist.  The 
veteran indicated that the psychiatrist only wanted to 
declare him unfit for military duty.  

The second stressor allegedly took place in December 1974 or 
in 1975 while the veteran was serving in Thailand, stationed 
at Ubon Air Force Base.  The veteran reported that he was 
sexually assaulted by a fellow airman at an off base 
bungalow.  At the Travel Board hearing, the veteran stated 
that although he went willingly to the bungalow with this 
airman and had a few drinks, he felt extremely uncomfortable 
when several of the airman's friends arrived and started 
making sexual advances towards him.  The veteran stated that 
he does not remember exactly what happened; however, he 
thinks that he may have passed out or been drugged.  In any 
event, he woke up early the next morning without his clothes 
on.  His clothes were in disarray and the fellow airman was 
unclothed as well.  The veteran stated that he knew that he 
had been sexually assaulted.  In various statements and at 
the Travel Board hearing, the veteran revealed that he did 
not report the incident.  He stated that within days of the 
assault, however, he went AWOL for three days.  He believes 
he was given a reprimand as punishment.  Thereafter, a few 
months later, he was restationed to Udapal and he started 
smoking marijuana a lot.  The veteran indicated that the 
reason he did not report the assault was because he was 
afraid.  He stated that this was because of the events which 
occurred earlier in his military career when the military 
authorities wanted to discharge him because he was the victim 
of homosexual advances.  Therefore, when the veteran was 
actually sexually assaulted, he was afraid to tell anyone.  
He stated that because he had been drinking and did not stop 
it, he felt that maybe he was to blame.  

Based on the veteran's service records, the Board finds that 
he did not engage in combat.  Indeed, he does not contend 
that he engaged in combat or that his PTSD is due to combat.  
Additionally, the Board observes that his service treatment 
records are negative for any complaints regarding the alleged 
assault or other alleged incidents.  Thus, the veteran must 
provide credible supporting evidence that the claimed in-
service stressors occurred.  In this regard, the Board 
acknowledges that additional verifying evidence may be 
obtained from sources other than the veteran's service 
records.  38 C.F.R. § 3.304(f); see Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996).

After review, the Board concludes that the record does not 
contain credible evidence corroborating the veteran's claimed 
in-service stressors involving sexual assault and unwanted 
sexual advances by the veteran's former roommate.

As noted above, the veteran's service treatment records 
contain no mention of any sexual assault.  Furthermore, his 
separation examination report reflects no relevant complaints 
and normal psychiatric findings.  Likewise, his service 
personnel records contain no mention of any sexual assault.  
However, the service records do mention homosexual conduct 
and an ensuing mental health evaluation.  

In this regard, an April 1972 letter from the veteran's 
military attorney recommends psychiatric examination based 
upon the veteran's self-reported possible involvement in 
homosexual episodes.  An April 1972 mental hygiene report 
indicates that the veteran described several homosexual 
episodes in the past year and almost daily use of marijuana.  
Mental status examination revealed no evidence of psychosis.  
The diagnosis was drug dependence, marijuana, with homosexual 
episodes.  The psychiatric examiner specifically noted that 
the veteran was not feigning the homosexual episodes.  
Administrative separation was recommended.  

A November 1974 mental health clinic note from the US Air 
Force Hospital in Tapao, Thailand, notes that the prior 
psychiatric findings were not confirmed and no action was 
recommended with respect to the veteran being discharged.  

A December 1974 Mental Health Clinic record notes that there 
is no record why the administrative separation was not 
pursued.  During the interview the veteran stated that he had 
wanted to be discharged from the service in early 1972, and 
had gone to the Legal Office at his base (Pease Air Force 
Base) in order to seek assistance.  During that visit, he 
reported that he had been using marijuana and that he had had 
some homosexual encounters in nearby Boston.  The veteran 
discussed the details of his homosexual contacts in Boston 
and stated that in each instance he had been approached by 
individuals who performed fellatio.  He admitted that he had 
consented to such and that only in one instance did he feel 
intimidated.  When he decided that he did not want to 
separate from the service, he discontinued visiting Boston 
alone and did not have any other experiences of this sort.  
For the remainder of his tour at Pease Air Force Base, he 
lived in a beach house with some friends and did not 
associate with individuals whose military bearing was 
questionable.  Mental status examination was normal.  It was 
noted that the veteran felt his aberrant behavior was related 
to naivete and experimentation.  The examiner opined that 
there was no reason the veteran could not be considered 
qualified for world-wide duty.  The examiner pointed out that 
due to the apparent absence of such behavior during the 
interval between evaluations and the fact that his duty 
performance was at least satisfactory, the veteran could not 
be characterized as having a fundamental disorder of sexual 
deviation.  

Although the veteran's initial stressor statement involves 
two allegations of unwanted homosexual advances from his then 
roommate named P., the record does not corroborate this 
contention.  Instead, it contradicts the claims of unwanted 
sexual advances from a roommate in that the record reflects 
that the veteran consensually engaged in homosexual activity 
during trips made alone to Boston.  

The veteran's service personnel records do not show any 
indication of any behavior change during the period in which 
either the unwanted advances or the assault allegedly 
occurred, or shortly thereafter.  In this regard, the Board 
notes that the veteran's service personnel records show only 
reports of good work performance and conduct.  The veteran 
received above average work performance reports from 1971 to 
1973 and outstanding work performance reports from 1973 
through March 1975.  Thus, there are no subsequent reports of 
poor work performance.  As such, the Board finds no evidence 
of deterioration in work performance.  See 38 C.F.R. § 
3.304(f).  

The Board acknowledges that the veteran was found to have 
unlawfully possessed a quantity of marijuana on January 9, 
1975, at U-Tapao Airfield, Thailand.  He received a non-
judicial punishment in the form of grade reduction to Airman 
First Class, forfeiting fifty dollars pay per month for two 
months, and restriction to 
U-Tapao Airfield, Thailand, for 30 days.  Although the 
veteran did at one point state that his second stressor, the 
alleged assault, occurred in December 1974 (but at other 
times, including at the Travel Board hearing, he non-
specifically indicated that the alleged assault occurred in 
1975), this brush with the law cannot be construed as a 
change in behavior because the record clearly documents 
marijuana use as far back as 1972.  

Additionally, while the veteran's service treatment records 
do indicate that he was seen for and diagnosed with a 
sexually transmitted disease once in May 1974 and once in 
June 1974, neither of these dates coincides with any of the 
alleged stressor dates.  

The evidence is also void of any behavior changes that may 
constitute credible evidence of the stressor such as episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The Board again points out that his 
service personnel records reflect only good work performance 
and conduct and the criminal infraction surrounding the 
marijuana charge merely reflects a drug use that was clearly 
documented prior to the alleged stressors.  Additionally, the 
veteran's contention that he went AWOL for three days after 
the alleged sexual assault in Thailand is unsupported by his 
military records, which show he had no time lost.  

In sum, the Board finds that the credible evidence 
corroborating his claimed in-service sexual assaults has not 
been presented.  Rather, the service records reflect the 
veteran self-reporting consensual homosexual encounters, with 
no evidence of a sexual assault.  

The claims file also contains extensive records related to 
mental health treatment during the period from 1996 to the 
present.  Specifically noted were complaints of depression, 
sleep disturbance, fatigability, loss of concentration, loss 
of sex drive, crying, and feeling sad back in 1996.  A 
November 1996 private medical record notes that these 
symptoms had been ongoing for the previous 9 to 12 months.  A 
January 1999 private medical record notes that the veteran 
presented with complaints of decreased mood for the last few 
months.  Also noted was that he did not seek counseling for 
substance abuse.  The veteran reported awakening frequently 
during the night, having difficulty falling back asleep, and 
being fatigued later each day.  He was noted to have a short 
temper, poor concentration, no hobbies or interests, 
decreased sex drive, increased weight, and suicidal ideation 
without plan.  The assessment was depression and the 
recommendation was mental health counseling.  Celexa was 
prescribed.  

The record also reflects that the veteran suffered a basal 
skull fracture in February 1999, which left him with an 
organic mental disorder.  After treating the veteran and 
reviewing a November 1999 MRI of the veteran's brain, his 
private psychiatrist, Dr. F., determined (in a November 2000 
report) that the veteran's symptomatology was more 
organically based than psychologically based.  (Notably, Dr. 
F. had originally diagnosed the veteran with bipolar disorder 
in July 1999; however, in this later report Dr. F. notes that 
the MRI changed his opinion regarding the basis of the 
diagnosis.)  The goals were noted to be to stabilize mood, 
stabilize affective ability, adjust to cognitive impairments, 
deal with legal problems, and direct the veteran to maintain 
appropriate occupation.  Dr. F. noted that emotional 
disturbance as a result of organic brain damage may range 
from irritability to outbursts of severe rage and aggression, 
or an absence of normal emotional response.  The 
abnormalities include inappropriate euphoria, depression, 
degrees of fluctuation or emotional state, impairment of 
normal emotional interactions with others, involuntary 
laughing and crying, akinetic mutism, and other disturbances 
in the emotional sphere.  Dr. F. also noted that the veteran 
did have preexisting mild depressive symptoms.  

The VA examiner who conducted the March 2004 VA examination 
opined that the veteran meets the criteria for a diagnosis of 
PTSD due to military sexual trauma, to include being sexually 
assaulted and being kissed and fondled on two separate 
occasions by a roommate.  The VA examiner also diagnosed the 
veteran with bipolar mood disorder, which was attributed to 
the veteran's basilar skull fracture in 1999.  However, the 
examiner did not have access to the private medical records, 
to include Dr. F.'s November 2000 report.  

Thereafter, upon reviewing the additional medical evidence 
from Dr. F., the VA examiner provided an addendum to his 
report.  In an October 2004 addendum, the VA examiner stated 
that in light of the evidence showing that the skull fracture 
led to symptoms of mania, the unverified status of the 
stressors, and Dr. F.'s opinion, the veteran's symptoms are 
not as likely as not to be caused by his military service.  
The VA examiner stated that it is possible that the veteran 
never brought up any PTSD symptoms from the alleged rape 
during these sessions with Dr. F.  Regardless, neither the 
focus of this treatment nor the veteran's symptoms were based 
upon PTSD issues.  Therefore, the VA examiner opined that the 
diagnoses of bipolar mood disorder, polysubstance abuse, and 
mental disorder not otherwise specified are due to traumatic 
brain injury, and are not related to service.  

The veteran also underwent a VA examination in September 
2006.  The report of that examination notes diagnoses of 
bipolar disorder and substance abuse in remission.  
 
The Board notes that the record also contains medical 
evidence from the veteran's VA therapists, to include social 
workers and the Military Sexual Trauma Coordinator from a VA 
treatment facility, indicating a diagnosis of PTSD based on 
the claimed military sexual trauma.  In this regard, the 
Board observes its duty to assess the credibility and weight 
to be given to the evidence.  See Wood v. Derwinski, 1 Vet. 
App. 190 (1991); Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board finds that the medical evidence favoring the 
veteran's claim was based primarily on the history provided 
by the veteran, which is contradicted by the other evidence 
of record and not credible.  When a medical opinion relies at 
least partially on the veteran's rendition of his own medical 
history, the Board is not bound to accept the medical 
conclusions as they have no greater probative value than the 
facts alleged by the veteran.  Swann v. Brown, 5 Vet. App. 
229, 223 (1993).  Likewise, medical statements that accept a 
veteran's report as credible and relate his PTSD to an event 
experienced in service do not constitute the requisite 
credible evidence of a stressor.  Moreau v. Brown, 9 Vet. 
App. 389 (1996).  

So, while there are diagnoses of PTSD secondary to military 
sexual trauma of record, the Board observes that applicable 
law provides that a diagnosis of PTSD must be based on a 
verified stressor.  Unfortunately, there has been no such 
verification in this case.  A diagnosis of PTSD that is based 
on an examination that relied upon an unverified history is 
inadequate.  See West v. Brown, 7 Vet. App. 70, 77-78 (1994).

In light of the above, the Board concludes that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  Therefore, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


